 CAPITOL CEMENT DIV. OF CAPITOL AGGREGATES419Capitol Cement Division of Capitol Aggregates, Inc.andUnited Cement,Lime&Gypsum Workers In-ternational Union,AFL-CIO. Case 23-CA-3778June 22, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND KENNEDYOn March 17, 1971, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices, and recommending thatit cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner further found that Re-spondent had not engaged in another unfair labor prac-tice alleged in the complaint. Thereafter, the GeneralCounsel filed limited exceptions to the Trial Examiner'sDecision and a supporting brief, and Respondent fileda brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial'Examiner and hereby orders that Respondent,Capitol Cement Division of Capitol Aggregates, Inc.,San Antonio, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Ex-aminer's recommended Order.activities for the purpose of collective bargaining or othermutual aid or protection.Pursuant to notice, a hearing was held in San Antonio,Texas, on January 5 and 6, 1971, before me, the Trial Exam-iner. The General Counsel and the Respondent appeared bycounsel, and the Union by its representative, and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence upon the issues.Since the hearing, counsel for the General Counsel and forthe Respondent have submitted briefs which have been dulyconsidered.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, Capitol Cement Division of Capitol Aggre-gates, Inc., a Texas corporation, maintains its principal officeand place of business at San Antonio, Texas, where it isengaged in the manufacture and sale of bulk cement, sand andgravel, and ready-mix concrete, and in the oil import busi-ness. During the last 12 months, the Respondent in the courseand conduct of its business has purchased goods and materi-als of a value in excess of $50,000 from firms each of whomhave procured goods and materials of a value in excess of$50,000 (including the goods and materials sold to the Re-spondent), from points outside the State of Texas. The Re-spondent concedes that it is engaged in a business affectingcommerce within the meaning of the Act and is subject to theBoard's jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDUnited Cement, Lime & Gypsum Workers, InternationalUnion, AFL-CIO (herein called the Union), is a labor orga-nization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionWithin theMeaning of Section 8(a)(1) of the ActOn July 28, 1970,' the Union held an organizational meet-ing which was attended by 4 of the Respondent's 80 hourlyemployees. A second meeting was held on August 11. Thatthe Respondent was generally aware that the Union wasattempting to organize is shown by the fact that in a meetingwith the Respondent's supervisors sometime in August, theRespondent's president, H. B. Zachry, cautioned the super-visors against making any remarks to employees that mightbe construed as violative of the National Labor RelationsAct. However, uncontradicted evidence in the case shows twosituations in which the Respondent did interfere with itsemployees' exercise of their organizational rights during theUnion's campaign.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: The com-plaintallegesbut the answer of the Respondent denies, thatthe Respondent, Capitol Cement Division of Capitol Aggre-gates,Inc., has engaged', in unfair labor practices affectingcommerce within themeaningof Sections 8(a)(1) and (3) and2(6) and (7) of the National Labor Relations Act as amended,29 USC Section 151,et, seq.,by certain acts, including itsdischarge of employee Jerry Reed on or about October 10,1970, because he joined or assisted United Cement, Lime &Gypsum Workers International Union, AFL-CIO (hereincalled the Union), or because he engaged in other concerted191 NLRB No. 921.Superintendent Laskowski and employeeDon Abel's lunchboxProduction Superintendent F, A. Laskowski, after tellingPlantManager Wesley Bonifay what he intended to do,opened the lunchbox of employee Don Abel, took threesigned union bargaining authorizations from the box, andgave them to Bonifay. I find that, by these acts of Laskowskiand Bonifay, the Respondent interfered with, restrained, andcoerced its employees in the exercise of their organizationalAll material events occurred in 1970 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights and committed an unfair labor practice within themeaning of Section 8(a)(1) of the Act.2.The Respondent's application of theno-solicitation andno-distribution rulesThe second situation in which the Respondent committedan unfair labor practice involves its construction and applica-tion of a no-solicitation and a no-distribution rule which havebeen set forth in pamphlets distributed by the Respondentamong its employees since 1968. These rules provide that:... [I]mproper conduct noted below is considered seri-ous and may result in suspension or discharge for thefirst offense:*(1) Verbal solicitation for any cause or purpose duringworking hours.(m) Any distribution of circulars or other printed matterin working areas.On their face, these rules, limited by their language to"working hours" and "working areas," might appear to bepermissible.' But, as Manager Bonifay testified, the Respond-ent has actually applied and enforced them, and still appliesand enforces them, as a prohibition against union solicitationeven during the employees' lunch periods because the em-ployees are paid by the Respondent for these periods of non-working time as part of their 8-hour day. In agreement withthe General Counsel, I find and conclude that by thus con-struing,maintaining, and applying rules (1) and (m) as acontinuing prohibition of union solicitation during their non-working,albeitcompensated, time the Respondent has inter-fered with, restrained, and coerced its employees in the exer-cise of the organizational rights guaranteed by Section 7 ofthe Act and thereby has committed an unfair labor practicewithin the meaning of Section 8(a)(l).'B. Other Alleged Interference, Restraint, and Coercion1.Grant of merit wage increasesParagraph 7(b) of the complaint alleges that the Respond-ent committed an unfair,labor practice in that, "since on orabout August 1, 1970, Respondent granted wage increases toits employees, contrary to its past practice and policy regard-ing periodic wage increases, for the purpose of thwarting theunion activities of its employees." To support this allegation,the General Counsel argues in his brief that the Respondent'sgrant of 19 merit wage increases in August 1970, followed byan additional 13 in September and 2 in October, was "trig-gered" by a statement in a letter from President Zachry toManager Bonifay on August 4, 1970 that "You will continueour policy of reviewing his productivity with each employeeon his birthday and give merit wage increases where de-served." On this basis, the General Counsel contends that"The Respondent altered its wage practice in response to theUnion's organizational activity in violation of Section 8(a)(1)of the Act."2SeePeyton Packing Company,49 NLRB 828, 843, 844, quoted withapproval by the Supreme Court inRepublic Aviation Corp. v N.L.R.B.,324U.S. 793, 803.'N.L.R.B. v.Monarch Machine Tool Co.,210 F 2d 183, 187 (C.A. 6),cert. den 347 U S 967;N.L.R.B. v. Essex Wire Corp,245 F 2d 589, 593(C.A. 9);Ohn Industries v. N.LR B.,191 F 2d 613, 616-617 (C.A 5), cert.den. 343 U.S. 919The evidence does not support the General Counsel's con-tention. The August-October 1970 merit wage increases donot indicate any change in the Respondent's practice in grant-ing such merit increases. In the corresponding months of1969, the Respondent had granted 27 merit increases in Au-gust, 8 in September, and 1 in October. Furthermore,Manager Bonifay testified, and I credit his testimony, that ithas been the Respondent's purpose to give consideration toa possible merit increase for each employee at least once ayear; that, for this purpose, it has been the Respondent'spractice to have his immediate supervisor "review" the em-ployee's performance within a month of his birthday eachyear; that the supervisor may recommend a merit raise sub-ject to the approval of the departmental superintendent; butthat inadvertent delays in this procedure (in 1969 as well asin 1970) have resulted in lags in the effective dates of the meritraises approved. On this evidence, I find no indication thatthe number of the 1970 wage increases shows any change inthe Respondent's practice nor therefore that the 1970 in-creases were given in response to the Union's activity. Ac-cordingly, the allegations of the complaint based upon the1970 wage increases are dismissed.2. Superintendent Hackfield's conversationwith employee Jerry ReedParagraph 7(c) of the complaint alleges that the Respond-ent committed an unfair labor practice in that, "On or aboutAugust 15, 1970, Respondent, by and through its Mainte-nance Superintendent, J. K. Hackfield, coerced employees bytelling them they should abandon their union activities andreport their employment problems directly to Respondent, ingroups."Sometime in August 1970, Maintenance Superintendent J.K. Hackfield had a conversation with employee Reed, anoperator in the control room in which Hackfield asked Reedeither "what was going on" or "how is it going?" At the time,Hackfield, Production Superintendent Laskowski (who wasReed's superior), and a number of the foremen had beenspeaking among themselves about the current union activityand although no names of employees were mentioned in theseconversations,Hackfield admitted in his testimony that hethought there was a possibility that Reed was involved. Reedtestified that in their August conversation, Hackfield askedhim "what was going on" and "why didn't we go as a groupto [President] Zachry instead of going to these union meet-ings, and tell [Zachry] our problems out there," and thatHackfield also told Reed that, when a union attempted toorganize during his previous employment elsewhere withZachry, Zachry had "told him he wasn't going to have itbecause he had one barrel of money for himself, one for theCompany and one for fighting the union."Hackfield testified, however, that in his normal morningvisit to the control room "to kind of see what is going on, [to]see how the plant is functioning," he asked Reed who wasthen on duty, "Well, how is it going?" that Reed said, "hedidn't think it was going too good"; that after an interruptionof the conversation, Reed told Hackfield "he felt like ... hewasn't particularly being treated fair," and "that it wasn't amatter of wages"; and that Hackfield then suggested that, inview of the Company's "open-door policy," Reed should takehis dissatisfaction beyond his immediate supervisor "on downthe line" as far as President Zachry, as had other employeeswho had "usually [gotten] a fair, honorable and equitableanswer." Hackfield denied having told Reed anything "about3 barrels of money" that Zachry had, or that in his previousemployment with Zachry he had ever, talked with Hackfieldabout a union. CAPITOL CEMENT DIV. OF CAPITOL AGGREGATES421Upon a consideration of this evidence,I generally creditReed's version of the conversation.I find specifically thatHackfield was speaking to Reed about the Union, that he didsuggest to Reed that,instead of going to the union meetings,the Respondent's employees should consider bringing theirproblems to President Zachry who would treat them fairly,and that he did tell Reed that Zachry was opposed to unionsand would fight the Union. But, in the framework of myfindings in the present case, I cannot conclude as the GeneralCounsel urges,that Hackfield's statements were "coercive"or an interference with,or restraint upon the employees'exercise of their Section 7 rights. For, as will appear,I do notbelieve the evidence supports any conclusion that the Re-spondent discriminated against any of its employees includ-ing Reed, or committed any unfair labor practice except thetwo already found. And the Board has held that in the ab-sence of any promise or threat by an employer, or evidenceof such a pattern of unfair labor practices as would lend acoercive color,an employer's suggestion to his employeesthat they rely upon him rather than a union for fair dealingwith respect to their grievances or problems,is not an unfairlabor practice.'Accordingly,I dismiss the allegations of para-graph 7(c) of the complaint to the effect that the Respondentcommitted an unfair labor practice within the meaning ofSection 8(a)(1) of the Act, through Superintendent Hack-field's remarks to employee Jerry Reed.C. Jerry Reed's DischargeJerry Reed was employed by the Respondent as a controlroom operator from August 1964 until he was discharged onOctober 10,1970,following an incident in which Reedwatched a TV program while at work in the control room onSunday,October4.He attended the second union meeting inthe beginning of August 1970,signed a union card, and tele-phoned 15 or 20 of the employees urging them to join theUnion. Maintenance Superintendent Hackfield(who was notReed's supervisor)admitted that he suspected that Reed wasinvolved in the Union's organization. But Manager Bonifaywho made the decision to discharge Reed after questioningsupervisors and other employees as well as Reed, denied thathe knew either that Reed had joined the Union or was in-volved in the Union's organizational campaign.ProductionSuperintendent Laskowski,who had taken union cards fromemployee Abel's lunchbox,who was Reed's superior, whotook part in the investigation of the TV incident involvingReed and who was himself discharged by Bonifay followingthe TV incident, did not testify. Nor did any of the othersupervisors or employees who were questioned by, or madereports to, Bonifay concerning the TV incident and its back-ground.Of these persons,Control Room Foreman Bill Mas-sey (Reed's immediate superior)and Don Abel(a laboratoryemployee)who were apparently also involved in the TV inci-dent had also been discharged because of it.Nor did any ofthe parties in the present case produce, or explain the nonpro-duction of, testimony from control operator Joe DiLao orfrom laboratory employee Felux who, in one way or another,were involved in the TV incident or made reports to Bonifayabout it.As a result,the only witnessesto testifyabout Reed'sdischarge and its background were Reed and Manager Boni-fay.Necessarily,therefore,the findings made and the conclu-sion hereinafter reached,are based upon a consideration ofthe testimony of these two men.The control room, in which Reed worked under ForemanBillMassey and Production Superintendent Laskowski whentheywere in the plant,contained the various instruments andgaugeswhich reflected the operations of the productionequipment throughout the plant and thus determinedwhether the equipment was efficiently and safely operating.Whoever was in charge of the control room,therefore, wasin effective charge of the entire plant,excluding the labora-tory.At times, in the absence of both Superintendent Las-kowski and Foreman Massey,Reed served as acting foremanand thus occupied this important and responsible position.Obviously,itwas essential that the control room foreman oracting foreman,and also the operators,be free of distraction.Although there were magazines and technical journals inthe control room which the men apparently read, only oncedid Manager Bonifay give exceptional and specific permissionfor the men in the plant,including the control operators, toview a TV program and that was on the occasion of thehistory-making "first moon landing"in July 1969.Since then,Bonifay has refused to permitTV viewingin the plant as haveSupervisors Tom Vick and Marbach in the laboratory.On Saturday, October 3, however, Jerry Reed asked andreceived permission from control room Foreman Massey tobring in a TV set the next day to watch a Dallas Cowboyfootball game,not realizing that Massey would be absent thatSunday as would also Superintendent Laskowski,and thatReed would be acting foreman in charge of the control roomand the general operation of the equipment in the plant.Before Reed came to work at 8 a.m., that Sunday(October4), control operator Joe DiLao brought in a portable TV setand left it in the laboratory.At about noon,when the gamebegan,the set was brought into the control room where Reedplugged it in and watched the game.At 3:25 p.m., shortlybefore the end of thegame,Reed took the set back into thelaboratory where, without plugging it in,he left it on a filingcabinet.Reed returned to the control room and did not againcome into the laboratory nor watch any program on the setthe rest of the day. As Reed was leaving the TV set in thelaboratory, he saw Superintendent Laskowski come into theplant gate. Shortly thereafter, he also saw Laskowski in thecontrol room where Laskowski spoke briefly with him andcontrol operators DiLao and Bostic but said nothing aboutthe TV set.On the following Tuesday, October 6,Superintendent Las-kowski informed Manager Bonifay that laboratory employeesJohn Felux and Joe DiLao had told him there had been a TVset in the plant on Sunday and that DiLao had said ForemanMassey had given them permission.On Wednesday or Thurs-day, October 7 or 8,Bonifay questioned both Reed and Fore-man Massey.Reed admitted having watched the TV programin the control room but not in the laboratory and, with Fore-man Massey's corroboration,said that he had received Mas-sey's permission.Massey was discharged,apparently later thesame day,for having granted this permission to bring the TVinto the control room.According to Reed,however, Bonifaytold him that he could do nothing at this point to Reedbecause Reed had had Massey's permission.But in the meantime, Bonifay had begun and continued hisinvestigation of the matter by questioning other employeesand several of the supervisors.The plant guard told Bonifaythat DiLao had brought the TV into the laboratory. Labora-tory employees Don Abel and John Felux also told Bonifaythat Reed had in fact turned on and watched the TV in thelaboratory with Abel. And Laboratory Supervisors Tom Vickand Marbach told Bonifay that only a week before this, Abel4Engineered BuildingProducts, Inc.,162 NLRB 649, 650 (fn. 1), 651,had been refusedpermissionto bring a TV set into the labora-654-655;AmericanBuilding MaintenanceCo.,166 NLRB 142, 143-146;tory. On their recommendation, Abel was discharged on Fri-GeorgiaHighway Express, Inc.,170 NLRB 162.day, October 9. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDReed worked the shift beginning at midnight that samenight and at 7 o'clock in the morning of Saturday, October10,was taken into Bonifay's office by Superintendent Las-kowski and again questioned by Bonifay who started out bytelling Reed he thought Foreman Massey had not actuallygiven Reed permission to bring the TV set into the controlroom but was merely taking the blame for him. Bonifay askedReed again if he had watched the TV in the laboratory andwhen Reed denied it, told Reed that Abel said he had. Boni-fay also told Reed that the guard had said Reed carried theTV set out to the car and Reed denied this. Finally, Bonifayasked Reed way he did not leave the TV in the control roomand not bring it into the laboratory, and Reed said he did notwant the set in the control room after the ball game. Bonifaythen told Reed to go,home because he wanted to speak tosomeof the other operators:-When Reed reported for work again just before midnighton Saturday, October 10, -Superintendent Laskowski handedhim a notice that he had been "discharged with cause" signedby both Laskowski and Manager Bonifay and giving as thereason for the discharge: "Did not tell the truth while beingquestioned about a television in the plant on 10/4/70. Ques-tioned by Bonifay and Laskowski." When he handed thisnotice to Reed, Laskowski said, "I have something to do. Idon't like it. It's not my idea. And I might be next, but wehad to let you go."Laskowski's fear for his own job was fulfilled. Shortlythereafter, Laskowski was asked by Bonifay to resign and didresign because, as Bonifay credibly testified, Laskowski "hadlethis whole organization get out of hand" by letting hisforeman, Bill Massey, "make such. a decision" as to permita TV to be brought into the plant. Thus, as an aftermath ofthe TV incident of October 4, Bonifay discharged not onlyReed but also Foreman Massey, Superintendent Laskowski,and laboratory employee Don Abel.-From Bonifay's testimony, it appears and I find that, al-though he consulted Superintendent Laskowski and labora-tory supervisors Vick and Marbach, it was Bonifay who madethe decisions to discharge Reed, Foreman Massey, and Abelafter questioning them and various other employees about, theTV incident. In brief, Bonifay testified that, upon Abel's ad-mission following an initial denial, Bonifay decided to discharge Abel for watching at least part of a TV program in thelaboratory although he had been refused permission to do soonly a week earlier by the laboratory supervisors; that Boni-fay decided to discharge Foreman Massey for having admit-tedly given Reed permission to watch the Sunday TV pro-gram in the control room; and finally that he decided todischarge Reed. because of Reed's special responsibility , forthe plant as acting foreman and what Bonifay regarded as hisunsatisfactory replies to Bonifay's questions concerning ^ hisconduct in the light of information supplied by other em-ployees.Thus, according to Bonifay, there were two grounds forReed's discharge. As to the first, Bonifay explained that at thetime of the TV incident Reed was himself acting as foremanin virtual charge of production operations and that, regard-less of whether he had received permission from ForemanMassey, it "showed poor judgment on his part ... even to askto bring a [television set into the control room] ... for thesimple reason that it does distract the employee that is there,and we do not want him distracted. We want him to concen-trate on his business so that we can have the machineryoperated properly." As to the second, related reason ,forReed's discharge, Bonifay testified that he decided to dis-charge Reed also because, after questioning Reed, Massey,Abel, and the other employees already mentioned, he be-lieved (as broadly stated in Reed's termination notice) that"Reed did not tell the truth while being questioned about[the] television in the plant on 10/4/70." In this connection,Bonifay testified specifically that he was impressed by state-ments made to him by employees Felux and Abel that Reednot only watched the TV program in.the control room but,contrary to Reed's denial, also turned the set on and watchedit along with Abel in the laboratory, the one area of-the plant-which was not under Reed's or Massey's jurisdiction. Insist-ing that these were the reasons for his discharge of Reed,Bomfay denied that-he knew of, or discharged Reed becauseof,Reed's having joined the Union or his participation in theUnion's organizational activity.The General Counsel attacks theexplanationthus given byBonifay for Reed's discharge. In part, he relies upon Superin-tendentHackfield's admission that Hackfield and othersupervisors suspected Reed was organizing for the Union,and his argument is that Bonifay must have at least sharedin such a suspicion and was therefore motivated by it indischarging Reed. But themainthrust of the General Coun-sel's attack upon Bonifay's explanation of Reed's discharge ispresented by a combination of arguments relating to Abel. Asthe General Counsel pointed out during the hearing and nowdoes also in his brief, the Union's unfair labor practice chargegiving rise to the present case alleges that the Respondentdiscriminatorily discharged Abel, as well as Reed, because oftheir union activities. But, after investigation, the RegionalDirector issued the complaint now before the Board, allegingonly that Reed was discriminatorily discharged. At the hear-ing, the General Counsel explained that, during investigationof the charges, Abel had given the General Counsel twosuccessive affidavits, in the first of which he had stated thathe hadriotwatched the TV in the laboratory but in the secondof which he admitted that he had done so. According to theGeneral Counsel, the Regional Director omitted Abel's dis-charge from the complaint because of his original "untruthfulaffidavit" and the Regional Director's unwillingness to pro-vide a Board remedy for an untruthful complainant.5 In thisunusual setting, the General Counsel makes what are in sub-stance three related arguments. The first is that,'since the TVwas brought into the plant with Foreman Massey's expresspermission, it is incredible that the discharge of either Reedor Abel was in fact based upon his having watched the TVin the plant. The General Counsel's second argument is thatin view of this and since Bonifay as well as SuperintendentHackfield must have suspected Reed's involvement in theUnion's organizational activity, and since Abel's union' ac-tivitywas obviously known to Bonifay because' Superinten-dent Laskowski had given him the union cards taken fromAbel's lunchbox, it follows that Bonifay's discharges of bothReed and Abel (although Abel ' was not mentioned in thecomplaint) were actually motivated by their known or sus-pected union activity. The General Counsel's third argumentis that Bonifay could not reasonably rely, 'and it thereforewould appear that he did not actually rely, upon Abel's state-ment implicating Reed in turning on and watching the TVwith Abel in the laboratory since Abel,in making this state-ment to Bonifay, contradicted an earlier statement to thecontrary and should have appeared as untrustworthy to Boni-fay as he had to the Regional Director.5There is no indication in the record that the Respondent knew of theseaffidavits or their inconsistency, nor therefore that at the time of dischargingReed in partial reliance upon Abel's statements concerning Reed, Bomfayhad any reason to doubt these statements. The affidavits were admitted inevidence after my expressing doubt as to their relevance and only afterRespondent's counsel withdrew his original objection to them and, at theGeneral Counsel's urging, stipulated to their admission CAPITOL CEMENT DIV. OF CAPITOL AGGREGATESUpon my view of the evidence, these attacks by the GeneralCounsel upon Bonifay's explanation of Reed's discharge arenot persuasive. Not only do I credit Bonifay's testimony thathe did not know of Reed's connection with the Union's orga-nizational activity, but I would find that even if Bonifaysuspected it, Reed's turning on and watching the televisionset in the plant while he was acting as foreman would stillfurnish strong and credible grounds for Bonifay's discharginghim. As for the General Counsel's argument attempting tolink Reed's discharge with Abel's discharge on the assump-tion that Abel's discharge has been shown by the evidence tohave been discriminatory, the short answer is that, in view ofAbel's apparent disregard of his recentwarning againstwatching TV in the laboratory, the evidence would not sup-port a finding that Abel was discriminatorily discharged. Butin any event the complaint does not allege a discriminatorydischarge of Abel, the Respondent was not called upon todefend itself against any such accusation of unfair labor prac-tice, and such a possible issue was not in fact litigated. Fi-nally, as to the General Counsel's argument that the evidenceshows Bonifay could not reasonably have relied upon, andtherefore did not actually rely upon, Abel's implication ofReed in the laboratory, the General Counsel ignores the factthat, according to Bonifay's testimony (which I credit), Boni-fay relied not only upon Abel's statement but also upon em-ployee Felux's statement to the same effect.Upon the foregoing consideration of the evidence and ofthe arguments of counsel, I find and conclude, in agreementwith Manager Bonifay's testimony, that the Respondent dis-charged employee Jerry Reed on October 10, 1970, becauseReed as acting foreman had himself watched, and permittedother employees to watch, a television program in the plantduring working time on October 4, 1970, and because Boni-fay, after questioning Reed and other employees, believedthat Reed "did not tell the truth while being questioned"about the incident. I further find and conclude that, in dis-charging Reed, the Respondent did not discriminate againsthim because he had joined and assisted the Union or engagedin other protected concerted activities, or because it suspectedthat he had done so. I shall therefore dismiss the allegationsof the complaint that the Respondent, in discharging Reed,committed an unfair labor practice within the meaning ofSection 8(a)(1) or (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the business operationsof the Respondent described in section 1, above, have close,intimate, and substantial relation to trade, traffic, and com-merce between the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, I will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the poli-cies of the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:423CONCLUSIONS OF LAW1.Respondent, Capitol Cement Division of Capitol Aggre-gates, Inc., a Texas corporation, is an employer engaged in abusiness affecting commerce within the meaning of the Act.2.United Cement, Lime & Gypsum Workers, Interna-tional Union, AFL-CIO (herein called the Union), is a labororganization within the meaningof the Act.3.By taking union bargaining authorizations from thepossession of an employee and by construing, maintaining,,,and applying plant rules as a prohibition against employees'engaging in union solicitation in its plant during the em-ployees' nonworking time, the Respondent interfered with,restrained, and coerced its employees in the exercise of theirorganizational rights and committed unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.The Respondent did not commit the other unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following:ORDER6The Respondent, Capitol CementDivisionof Capitol Ag-gregates, Inc., a Texas corporation, its officers, agents, succes-sors, andassigns, shall:1.Cease and desist from:(a)Taking union bargaining authorizations from thepossession of any employee.(b) Construing, maintaining, or applying existing or futureplant rules as a prohibition against its employees' engaging inunion solicitation in its plant during the employees' nonwork-ing time.(c) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Post at its plant in San Antonio, Texas, copies of thenotice attached hereto and marked "Appendix."' Copies ofsaid notice on forms provided by the Regional Director forRegion 23, shall, after being signed by a representative of theRespondent, be posted by it immediately upon receipt thereofand maintained for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are not al-tered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 23, in writing,within 20 days from the receipt of the Trial Examiner's Deci-sion in this case, what steps the Respondent has taken tocomply herewith.'6In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "8In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notif(Cont. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that,except for the unfair laborpractices specifically found in the Trial Examiner'sDecision,the complaint,be, and the same is hereby, dismissed.the Regional Director for Region 23, in writing,within 20 days from the dateof this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentWe herebynotify our employees that:WE WILL NOTtake union bargaining authorizationsfrom the possessionof any ofour employees.WE WILL NOTconstrue,maintain,or apply our exist-ing or future plant rules as a prohibition against em-ployees' engaging in union solicitation in our plant dur-ing the employees'nonworking time.WE WILL NOT,in any like or related manner,interferewith, restrain, or coerce any of our employees in theexercise of their self-organizational rights guaranteed inSection 7of the Act.All of ouremployees are free to become,remain, or torefrain from becoming or remaining members of any labororganization.DatedByCAPITOL CEMENTDIVISION OFCAPITOLAGGREGATES,INC.(Employer)(Representative)(Title)This isan official notice and must not bedefaced by any-one.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered byany other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, Dallas-Brazos Building,Fourth Floor,1125 Brazos St., Houston,Texas77002, Telephone 713-226-4722.